Citation Nr: 0114032	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-01 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right leg/knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from December 1966 to 
July 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on March 27, 2001, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.

A claim seeking entitlement to service connection for the 
right leg/knee disorder on the basis of clear and 
unmistakable error in an October 1995 rating decision was 
raised by the appellant's representative at the March 2001 
Travel Board hearing.  This claim has not been addressed or 
considered by the RO.  Accordingly, since this newly-raised 
claim is not on appeal before the Board at this time, or 
inextricably intertwined with the appealed issue, see e.g. 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined if the RO would have to reexamine the merits of 
any denied claim which is pending on appeal before the Board 
under the pertinent law and regulations specifically 
applicable thereto), it is referred to the RO for development 
and adjudication.


FINDINGS OF FACT

1.  The appellant's previous attempt to reopen his claim of 
service connection for a right leg/knee disorder was denied 
by the RO in a rating decision dated in June 1997.  He did 
not timely perfect an appeal with regard to this rating 
decision and therefore, it became final.

2.  Evidence received subsequent to the June 1997 rating 
decision of the RO is either cumulative or redundant of 
evidence that was before the RO at that time, or does not 
bear directly and substantially on the specific matter under 
consideration, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(2000).

2.  New and material evidence has not been submitted to 
reopen a previously denied claim seeking entitlement to 
service connection for a right leg/knee disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), (c) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  See 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1100-06 (2000).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Unites 
States Court of Appeals for Veterans Claims (the Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

The appellant's claim of service connection for a right leg 
injury was denied by rating decision in October 1995.  
Pertinent evidence reviewed by the RO at that time included 
his service medical records, the report of VA compensation 
examinations conducted in November 1969 and VA outpatient 
treatment reports dated in 1976-77 and 1993.  The service 
medical records indicated that he fell and injured his right 
knee in February 1968, and that the injury was diagnosed as a 
bruise.  Additional clinical reports showed treatment in 
April 1968 for the lower right leg.  However, the balance of 
his service medical records, to include the discharge 
physical examination conducted in July 1969, are negative for 
any complaints or treatment for the right leg/knee injuries 
treated in February-April 1968.  Moreover, the report of the 
November 1969 VA compensation examination as well as the VA 
outpatient treatment reports dated in 1976-77 were entirely 
negative for any complaints, treatment or diagnosis of a 
right leg/knee disorder.  A VA outpatient report dated in 
July 1993 indicated that the appellant complained of right 
ankle swelling, but he attributed this condition at that time 
to overcompensating on his right leg side due to a problem he 
had with his left leg.

The RO's rating decision of June 1997 is the last final 
denial of the claim on any basis because he did not timely 
perfect an appeal within the time allowed by law and 
regulations.  The "new" (i.e. non-duplicative) evidence 
considered by the RO in connection with this rating action 
consisted only of a VA outpatient treatment report dated 
February 1997 and a VA joints compensation examination 
conducted in March 1997.  The outpatient report dated in 
February 1997 reflected treatment for a hard "knot" on the 
right knee and denoted a history of varicose veins.  The VA 
examination of March 1997 resulted in a diagnosis of 
degenerative joint disease of the right knee with possible 
medial meniscal tear, although x-rays of the right knee were 
interpreted as showing a normal knee with no bony or joint 
abnormalities.

In June 1999, the appellant filed a claim seeking to reopen 
his previously denied claim for the right leg/knee disorder, 
and this appeal followed.  Aside from the duplicative copies 
of service medical records submitted with the current claim, 
which are not new, the only plausibly relevant evidence 
received subsequent to the June 1997 rating decision consists 
of some additional VA outpatient treatment reports dated 
through 1999.  This evidence, while "new," to the extent 
that it was not previously reviewed in connection with a 
prior final adjudication, is not material, inasmuch as these 
reports do not in any manner contain any pertinent medical 
findings showing that a right leg/knee injury disorder was 
incurred in or aggravated by service.  As with the February 
1997 outpatient reports, relevant reports dated through 1999 
show treatment for his varicose veins in his right leg, but 
they do not contain any findings to demonstrate that any 
current condition involving his right leg/knee was 
incurred/aggravated by his Vietnam-era military service.  The 
new evidence accordingly does not satisfy the criteria for 
materiality enunciated by the Court in Evans.  On this point, 
a decision of the Federal Circuit stressed that Hodge 
overruled only the third prong of the Colvin test, requiring 
that evidence must be likely to affect the outcome of a case 
in order to be material, but left the remainder of the Colvin 
test intact.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000) 
(evidence is not new and material under the first prong of 
the Colvin test if newly-submitted evidence is merely 
cumulative of the evidence in the record at the time of the 
prior disallowance).  The "new" evidence submitted with 
this claim falls squarely into the category described by the 
Federal Circuit in the Anglin case.  The aforementioned VA 
outpatient reports dated through 1999 are cumulative and 
redundant of medical records previously considered by the RO 
because they do not provide a basis for the drawing any 
medical conclusions or diagnoses specific to his claim - 
evidence tending to establish that any recently treated 
disorder of his right leg/knee represented a chronic 
disability caused by the right leg/knee injuries treated in 
service in 1968.  On the basis of these findings, the Board 
concludes that the "new" evidence lacks sufficient 
materiality to reopen the claim.

Similarly, to the extent that the appellant's pleadings 
(claim to reopen, notice of disagreement, substantive appeal 
and hearing testimony of March 2001) address this issue, 
these pleadings reflect no better than a reiteration of his 
previously considered contentions, and as such are not 
considered to be new.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Lay speculation on medical issues involving the 
presence or etiology of a disability are not probative to the 
claim on appeal and therefore, are deemed to be not material.  
See Pollard v. Brown, 6 Vet. App. 11 (1993) (pursuant to 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to not be competent evidence for such purpose, and thus not 
material); see also, Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for a right leg/knee 
disorder.

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103 and 5103A), 
no undue prejudice to the appellant is evident by the Board's 
disposition herein.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  Regarding the "duty to notify," the Board finds 
that the RO's development/notice letters, rating decision and 
statement of the case furnished to the appellant and his 
representative in connection with this appeal provided 
sufficient notice of the kind of information he would need to 
substantiate his claim, i.e., new and material evidence 
sufficient to reopen the previously denied claim.  
Furthermore, with respect to the duty to assist, the record 
shows that the RO made reasonable efforts to obtain relevant 
records and there is no indication from the appellant that 
there is any additional outstanding evidence which would be 
relevant to this claim.  On this latter point, the appellant 
testified at this hearing in March 2001 that he had recently 
gone to the VA outpatient clinic in February 2001 and was 
prescribed anti-inflammatory pain relief medications for his 
right knee.  A remand to obtain the report of this visit is 
not deemed necessary, however, in light of the fact that 
recently dated outpatient treatments reports from 1997-99 are 
not sufficiently "new and material" to reopen the claim.  
The appellant did not suggest that this newer treatment 
report would provide a basis to reopen his claim, and it is 
evident based on review of the evidence of record discussed 
above that such a report would not be new and material in any 
case.  Accordingly, further delay to obtain more recent 
treatment records is not warranted.


ORDER

New and material evidence has not been received to reopen a 
previously denied claim seeking entitlement to service 
connection for a right leg/knee disorder, and the benefits 
sought remain denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

